Citation Nr: 1641797	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-22 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1. Whether the December 2012 VA decision that retroactively terminated nonservice-connected pension benefits, effective February 1, 2007, was proper?

2. Whether the creation of an overpayment due to the termination of the Veteran's nonservice-connected pension benefits, effective February 1, 2007, was proper?


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from April 1946 to April 1947. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which retroactively terminated the Veteran's nonservice-connected pension benefits effective February 21, 2007, and a March 2013 decision from the Committee on Waivers and Compromises (COWC), which denied his request for waiver of recovery of the resulting $9,709.00 overpayment.  The Veteran's claims file is currently under the jurisdiction of the VA Pension Management Center in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2016; a transcript of that proceeding has been associated with the electronic claims file.  Of note, during the hearing, the VLJ the undersigned waived filing of a substantive appeal as to the issue pertaining to the termination of nonservice-connected pension benefits; accordingly, this issue is properly before the Board. Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDINGS OF FACT

1. In December 2012, the Veteran's nonservice-connected pension benefits were terminated, effective on February 1, 2007, based on excessive income (reported as insurance policy distributions). 

2. The Veteran's estranged wife, G.H., purchased a life insurance policy in the Veteran's name; she stopped making premium payments on the policy following her death in 2007.  

3. An Automatic Premium Loan (APL) option on the policy was effectuated following G.H.'s death; this option took a loan against the cash value built up on the policy to pay the premiums.  

4. The APL method of paying the premiums continued until the cash value of the insurance policy reached zero.  

5. No monetary distributions were ever paid out to the Veteran in association with the life insurance policy. 

6. The Veteran is not shown to have countable income that exceeded the applicable maximum annual pension rate (MAPR) beginning on February 1, 2007. 

7. As the Veteran was entitled to receive nonservice-connected pension benefits from February 1, 2007 onward, no overpayment of nonservice-connected pension benefits occurred.


CONCLUSIONS OF LAW

1. The Veteran's nonservice-connected pension benefits were improperly terminated beginning on February 1, 2007. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.102, 3.272 (2015).

2. The creation of an overpayment from February 1, 2007 to November 30, 2012, was improper. 38 U.S.C.A. §§ 5107, 1521 (West 2014); 38 C.F.R. §§ 1.911, (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Given the favorable disposition of the Veteran's claim, the Board finds that any defect in the notice or assistance provided to him in connection with said claim constituted harmless error.

Propriety of the retroactive termination of nonservice-connection pension benefits, effective February 1, 2007, due to excess income

The Veteran contends that VA improperly counted "distributions" (as reported by the IRS) from his estranged wife's life insurance policy in calculating his eligibility for VA pension benefits, which led to a claimed overpayment of pension benefits in the amount of $9,709.00.  The Veteran asserts that he never received any distributions, payouts, checks, or any other financial or monetary benefits/gain from his estranged wife's life insurance policy.  In fact, he claims that he was completely unaware that his estranged wife, G.H., who died in 2007, had taken out a life insurance policy on his life until VA informed him that it existed.  Thus, as the Veteran never received any monetary benefit or income from the life insurance policy, he contends that distributions reported to the IRS under his name should not have been counted in determining his eligibility for pension benefits.

Improved nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct. 38 U.S.C.A. § 1521 (a). Basic entitlement to pension exists if, among other criteria, a veteran's income is not in excess of the specified maximum annual pension rate (MAPR). 38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b), (d)(4). 

Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Generally, the computation of income includes the income of a spouse. 38 C.F.R. § 3.262 (a)(3).  A veteran's spouse who resides apart from that veteran and is estranged from that veteran may not be considered that veteran's dependent unless the spouse receives reasonable contributions from that veteran. 38 C.F.R. § 3.23 (d). For purposes of determining entitlement to pension under 38 U.S.C.A. § 1521, a person shall be considered as "living with" his or her spouse even though they reside apart unless they are estranged. 38 C.F.R. § 3.60. 

A November 2007 VA Eligibility Verification Report (EVR) reflected that the Veteran's sole source of income was in the form of monthly Social Security payments of $1,085.00, or $13,020.00 annually (i.e., net countable income).

In July 2009, VA received income information from a match program (IVM) indicating that the Veteran had received income in the form of a life insurance payout of $2,672.00 from Midland National Life Insurance Company ("Midland") in 2007 and that this income had not been reported to VA.   

In a February 2011 statement, the Veteran reported that he knew nothing about Midland Life Insurance Company and that he had never received any checks or payments from them.  

In a November 2011 Report of Contact, the Veteran stated that he did not know why information concerning a life insurance policy payout from 2007 in the amount of $2,672.00, was being reported under his name and social security number and that he had never received any money/payouts from this policy. 

In a December 2012 decision from the PMC, the Veteran was notified that his nonservice-connected pension benefits were being terminated, effective February 1, 2007, because his countable income of $16,431.00, exceeded the maximum income limit for 2007 of $14,313.00.  The decision noted that this was based on a report that he had received $2,672.00 in 2007 from Midland and a total of $2,340.00 from Midland in 2008.  

A January 2013 letter from the DMC notified the Veteran of the resulting overpayment in the amount of $9,709.00.

In March 2013, the Veteran submitted his request for a waiver of the debt/overpayment. 

A March 2013 Decision On Waiver of Indebtedness from the COWC denied the Veteran's request for a waiver of the pension benefit debt of $9,709.00.  

An April 2013 letter from Midland noted that premiums on the policy in question were to be paid through the life of the policy and that if a premium payment was not paid, the policy would automatically use the non-forfeiture option that was elected on the application.  The letter went on to explain that the forfeiture option elected on the policy was called Automatic Premium Loan (APL); under this option, the policy would automatically take a loan against the buildup of cash value if the premium was not received within the set grace period.  Each APL taken on the policy was considered a distribution and coincided with the amount in Box 1 of the 1099-R Form for that year.  

In April 2013 correspondence, the Veteran stated that he had been unaware of the Midland Insurance policy until VA informed him of it; he reported that the policy had been taken out in his name by someone else.  He stated that he believed his estranged wife, G.H., who died in 2007, was the policy holder; he noted that her address had been listed on the IRS 1099 forms.  Since G.H. would have stopped making premium payments on the policy following her death in 2007, he stated that the APL option would have taken effect.  He stated that the policy currently had no cash value as it had been used to pay the premiums after G.H.'s death and that he had received no monetary benefit from the policy.  

In July 2013 correspondence, the Veteran again explained that he had never been aware of the life insurance policy, that he made no payments towards the policy, that the non-forfeiture option had kicked-in and the policy paid itself, and that he had never received any monetary benefit from Midland Life Insurance for the years 2007 through 2012.  

A May 2014 letter from Midland Life Insurance clarified that the loan on the policy was due to automatic premium loans and that APLs had been taken to pay the premiums to keep the policy active; there were no checks mailed for the loans. (Emphasis added).  

The Veteran testified before the undersigned in August 2016.  At that time, he challenged the validity of the debt, stating that he had been unaware of the insurance policy that his estranged wife took out on him; that once premium payments ceased after the 2007 death of his estranged wife, the policy converted to a loan that paid its own premiums until the face value of the policy reached zero; and that he received no payments or monetary benefit from the Midland Life Insurance policy.  

In this case, the pertinent evidence of record, to include the Veteran's written statements and hearing testimony, as well as documentation received from Midland Life Insurance Company, reflects that the Veteran's estranged wife, G.H., purchased a life insurance policy in the Veteran's name and that she stopped making premium payments on the policy following her death in 2007.  As a result, the APL election (or, non-forfeiture clause) on the policy was effectuated; this option took a loan against the cash value built up on the policy to pay the premiums due to the lapse in payments.  This method of paying the premiums continued until the cash value of the insurance policy reached zero; accordingly, no money was ever paid out to the Veteran (or anyone else for that matter) in association with the policy in question. (Emphasis added).  This was confirmed by Midland in its May 2014 letter to the Veteran.  The Board acknowledges that the record contains Forms 1099-R in which Midland reported "gross distributions" to the IRS; however, as explained by Midland, each APL taken on the policy was considered a "distribution" and coincided with the amount in Box 1 of the 1099-R Form for that year.  Accordingly, while Midland reported the Automatic Premium Loans as "gross distributions" to the IRS, no actual monetary payment (or any other financial benefit that could be construed as income) was ever distributed to the Veteran in association with the insurance policy.  

Thus, as the Veteran never received any payments or monetary benefits from the life insurance policy, the reported distributions were improperly counted as income in determining his eligibility for pension benefits.  As such, the Veteran is not shown to have countable income that exceeded the applicable maximum annual pension rate (MAPR) beginning on February 1, 2007 (i.e., $14,313.00), and that the termination of his nonservice-connected pension benefits was improper.  It follows that the alleged overpayment is not a valid debt and that the relief sought on appeal is warranted.

ORDER

Termination of the Veteran's pension benefits effective February 1, 2007, based upon excessive income, was improper.

An overpayment of VA nonservice-connected pension benefits beginning February 1, 2007, was not properly created. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


